                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No 18-cv-01869-RBJ-SKC

JOHN CLARK BRIDGES,

       Plaintiff,

v.

UNITED STATES, FRANK BERG, and
JOHN DOE,

       Defendants.


                                            ORDER


       John Clark Bridges is an inmate in the Bureau of Prisons ADX facility in Florence,

Colorado. He filed this lawsuit on July 23, 2018, complaining that he was injured on February

28, 2018 when correctional officer [Frank] Berg intentionally stomped on his shackled leg

several times while executing a cell extraction. ECF No. 1. Following various motions, orders,

and amendments, which I will not belabor here, Bridges filed his Third Amended Complaint,

now the operative complaint, on April 8, 2019. ECF No. 61.

       The Third Amended Complaint names the United States, Frank Berg and John Doe as

defendants. The first claim asserts assault and battery against Berg under the Federal Tort

Claims Act. Id. at 3-6. The second claim asserts that an individual identified only as

“Lieutenant John Doe” failed to intervene and stop Berg from assaulting him. In the header he

characterizes this as a Bivens Eighth Amendment claim. Id. at 7. Later, however, while he


                                                1
seems to acknowledge that failure to intervene claims are usually asserted in conjunction with an

Eighth Amendment use of excessive force claim, the circumstances here “should qualify it to be

in conjunction with the assault (under supplemental jurisdiction) claim.” Id.

          On the same day that he filed his Third Amended Complaint, Bridges filed a “Motion for

Voluntary Dismissal, if (and only if) I Cannot Proceed with Assault Claim.” ECF No. 62. He

states,

          The only reason I raised excessive force is because my assault claim was
          wrongfully struck. It would be silly for me to take the Bivens claim over the
          assault & battery; given the fact that a prisoner hasn’t won money from a Bivens
          in almost 40 years; plus, I exhausted admin. remedies via SF-95 (for torts). If the
          Court continues to prevent me from raising an assault claim, I request the Court to
          dismiss this case (for it would prejudice my claims, otherwise).

Id. at 1.

          I referred the motion for voluntary dismissal to Magistrate Judge Crews for a report and

recommendation. ECF No. 63. Defendant Berg then filed a motion to dismiss the second claim

to the extent it was asserted against him (it was not), based on a claim of qualified immunity.

ECF No. 64. I referred that motion to Magistrate Judge Crews as well. ECF No. 65.

          Judge Crews recommended that this Court determine that Mr. Bridges can pursue an

assault and battery tort claim against Officer Berg under the law enforcement proviso exception

to the intentional torts exception under the FTCA, such that Mr. Bridges may pursue his first

claim. ECF No. 70 at 6-8. He therefore recommended that Mr. Bridges’ request for voluntary

dismissal of his Eighth Amendment claim, i.e., his second claim, be granted. Id. at 8.

          Mr. Bridges filed (twice) a timely objection to the recommendation. ECF Nos. 72 and

73. Although he was happy that Judge Crews recommended that his assault and battery claim

against Officer Berg could proceed, he objected to the recommendation that his failure to

                                                  2
intervene claim against Lieutenant John Doe be dismissed (a recommendation that Judge Crews

did not make insofar as the second claim could be construed as having been asserted under the

FTCA). He explains that in asking that his excessive force claim be dismissed, he did not say

anything about this failure to intervene claim. Id.

       Defendants United States and Berg then filed a response to the objection. ECF No. 75.

While claiming not to speak for the unnamed John Doe defendant, they nevertheless argue that

(1) Mr. Bridges should not be permitted to change course and seek to preserve a Bivens claim;

(2) a Bivens claim cannot be asserted against an unnamed defendant; and (3) a judgment on a

FTCA claim bars a Bivens claim on the same conduct per 28 U.S.C. § 2676. Id. at 3-4. Mr. Berg

does not have standing to make these arguments, as he is not subject of the second claim.

       Judge Crews reasonably construed Mr. Bridges’ motion as requesting dismissal of his

excessive force claim if he could pursue his assault and battery claim. I likewise construe it that

way. Accordingly, the second claim, to the extent it asserted an excessive force claim arising

under the Eighth Amendment against anyone, will be dismissed.

       On the other hand, neither Mr. Bridges nor the United States nor, of course, the unnamed

lieutenant, has provided any briefing as to whether a failure to intervene claim may be brought

against a correctional officer under the FTCA. Minimal research shows that there is law on that

subject. Compare, e.g., Carpenter v. Bragg, No. 8:15-cv-00574, 2015 WL 13734632, at **11-

12 (D.S.C. Nov. 30, 2015) and Harper v. United States, No.3:12-cv-01292, 2014 WL 1746573,

at *9 (M.D. Pa. Feb. 20, 2014) with Weathington v. United States, No. 1:10-cv-00359, 2011 WL

12111509, at *13 (W.D. La. March 3, 2011) and Millbrook v. United States, 8 F.Supp. 3d 601,




                                                 3
617 (M.D.Pa. 2014). Accordingly, this Court is not prepared at this time to dismiss plaintiff’s

claim against Lt. John Doe under the FTCA.

       ORDER

       1. Plaintiff’s motion for voluntary dismissal, ECF No. 62, is GRANTED IN PART AND

DENIED IN PART. It is granted to the extent that it seeks to preserve his assault and battery

claims under the FTCA against Officer Berg and Lt. John Doe, and to dismiss his excessive force

claims under the Eighth Amendment. To any extent it could be interpreted to seek to preserve an

excessive force claim against any defendant, including Lt. Doe, it is denied.

       2. Defendant Berg’s motion to dismiss the second claim, ECF No. 64, is DENIED for

lack of standing. The second claim was not asserted against him.

       3. The recommendation of the magistrate judge, ECF No. 70, is ACCEPTED and

ADOPTED. Notably, the Court does not construe the recommendation as recommending that

plaintiff’s assault and battery claim against John Doe on a failure to intervene or failure to

protect theory, embedded within his second claim, be dismissed.

       4. In summary, the excessive force claims under the Eighth Amendment asserted against

Officer Berg and Lt. Doe are dismissed. The only claims left in this case are plaintiff’s claims

against Officer Berg and Lt. Doe under the Federal Tort Claims Act asserting assault and battery

against Berg and failure to intervene/failure to protect against Doe.

       DATED this 12th day of November, 2019.

                                                      BY THE COURT:




                                                      ___________________________________

                                                  4
    R. Brooke Jackson
    United States District Judge




5
